  8:18-cr-00102-LSC-MDN Doc # 95 Filed: 08/25/20 Page 1 of 2 - Page ID # 475




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                               8:18CR102

       vs.
                                                                   ORDER
JONATHAN VALENTINE

                        Defendant.


      This matter is before the Court on the Motion for Leave to Proceed In Forma

Pauperis on Appeal, ECF No. 93, and the Motion to Appoint Counsel, ECF No. 94, filed

by Defendant Jonathan Valentine. For the following reasons the Motion for Leave to

Proceed In Forma Pauperis is granted and the Motion to Appoint Counsel is denied.

      “A party who was permitted to proceed in forma pauperis in the district-court

action . . . may proceed on appeal in forma pauperis without further authorization . . . .”

Fed. R. App. P. 24(a)(3). Valentine was permitted to proceed in forma pauperis in the

underlying action, and therefore may proceed in forma pauperis on appeal without further

authorization.

      According to the Eighth Circuit’s Criminal Justice Act Plan, 8th Cir. App. I, it is for

the Court of Appeals, not this Court, to determine whether to appoint counsel to represent

Valentine in his appeal.

      Accordingly,

      IT IS ORDERED:

      1. The Motion for Leave to Proceed In Forma Pauperis on Appeal, ECF No. 93,

          is granted;
8:18-cr-00102-LSC-MDN Doc # 95 Filed: 08/25/20 Page 2 of 2 - Page ID # 476




   2. The Motion to Appoint Counsel, ECF No. 94, is denied;

   3. The Clerk of Court is directed to mail a copy of this Order to Defendant at his

      current address; and

   4. The Clerk of Court is directed to send a copy of this Order to the Court of

      Appeals for the Eighth Circuit.

   Dated this 25th day of August, 2020.

                                              BY THE COURT:

                                              s/Laurie Smith Camp
                                              Senior United States District Judge




                                          2
